Motion by the petitioner to strike respondent’s name from the roll of attorneys and counselors at law on the ground that by his conviction in the Supreme Court, New York County on November 19, 1976 after a nonjury trial of five counts of conspiracy, second degree, attempted grand larceny, first degree, by extortion (two counts), attempted grand larceny, second degree, by extortion (two counts), and sentenced on March 8,1977, he is automatically disbarred by virtue thereof. Cross motion by respondent for leave to resign from the Bar rather than to be disbarred, denied. Motion granted; respondent who was admitted to the Bar by this court on March 30, 1949 under the name Murray S. Gross is disbarred and his name ordered to be struck from the roll of attorneys and counselors at law. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.